Citation Nr: 1453029	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 5, 2014.  

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 5, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from December 1966 to November 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter had been previously remanded on several occasions.  At the time of the last remand, in July 2014, the Board requested that the Veteran be afforded an additional VA examination to determine the current severity of his PTSD.  Following the requested development, the RO, in a September 2014 rating determination, increased the Veteran's disability evaluation for his PTSD from 50 to 100 percent and assigned an effective date of February 5, 2014.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  As the RO has assigned a 100 percent disability evaluation for PTSD effective February 5, 2014, the assignment of a TDIU from that date forward is moot.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that in his March 2014 TDIU application, the Veteran indicated that he had been hospitalized for his PTSD at the Harry S. Truman VA Memorial Hospital on November 13, 2013.  In his April 2014 TDIU application, the Veteran indicated that he had been hospitalized for his PTSD at the Harry S. Truman VA Memorial Hospital on January 7, 2014. These records have not been associated with the Veteran's paper or electronic claims file.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to associate with the claims file copies of treatment records related to the Veteran's hospitalizations at Harry S. Truman VA Memorial Hospital on November 13, 2013 and Janaury 7, 2014.  

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

